Order entered December 14, 2022




                                       In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas

                                 No. 05-22-01215-CR

                  THOMAS MITCHELL TOTTEN, Appellant

                                         V.

                          THE STATE OF TEXAS, Appellee

                On Appeal from the 196th Judicial District Court
                             Hunt County, Texas
                       Trial Court Cause No. 33225CR

                                      ORDER

      Before the Court is the December 12, 2022 request of court reporter Donita

Robins for a forty-five-day extension of time to file the reporter’s record. We

GRANT the request to the extent we ORDER the reporter’s record filed by

January 10, 2023. See TEX. R. APP. P. 35.3(c) (limiting extensions of time to file

record to thirty days).


                                              /s/   LANA MYERS
                                                    JUSTICE